DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed June 13th, 2022 with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bergman (US 2017/0361543) in view of Chung (US 5068047).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergman (US 2017/0361543).
Regarding claim 21, Bergman teaches a one-unit operation, continuous extrusion process for making a rheology-modified, additive-containing ethylenic polymer in a continuously operated multi-zone extruder sequentially (Abstract) comprising a first zone (feed zone) configured with a main feeder for adding a polymer into the extruder (Para. 53), a second zone (melting zone), a third zone (mixing zone) configured with a side feeder (ref. #16) for adding one or more additives into the third zone of the extruder (Para. 116), and an outlet (die zone) for discharging material from the extruder (Para. 72), wherein the first zone is in material communication with the second zone via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), wherein the second zone is in material communication with the third zone via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), and wherein the third zone is in material communication with the outlet via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), and wherein one of the first or second zones is configured with the injector (Fig. 2) for adding a peroxide (Para. 12B; Para. 58; Para. 28), the process comprising the steps of: mixing in the second zone of the extruder an ethylenic polymer and a high-temperature decomposing peroxide at a temperature such that the half-life of the peroxide is equal to one minute (Para. 35) and for a sufficient period of time to melt the ethylenic polymer (Para. 58) and to modify the rheology of the melted ethylenic polymer to produce a rheology- modified, melted ethylenic polymer that is transferred to the third zone of the extruder (Para. 62); and adding via the side feeder of the third zone one or more additives to the rheology - modified, melted ethylenic polymer to produce the rheology-modified, additive- containing ethylenic polymer (Para. 116; Para. 144). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 9 – 11, and 18 – 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman (US 2017/0361543) in view of Chung (US 5068047).
Regarding claim 1, Bergman teaches a one-unit operation, continuous extrusion process for making a rheology-modified, additive-containing ethylenic polymer in a continuously operated multi-zone extruder sequentially (Abstract) comprising a first zone (feed zone) configured with a main feeder for adding a polymer into the extruder (Para. 53), a second zone (melting zone), a third zone (mixing zone) configured with a side feeder (ref. #16) for adding one or more additives into the third zone of the extruder (Para. 116), and an outlet (die zone) for discharging material from the extruder (Para. 72), wherein the first zone is in material communication with the second zone via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), wherein the second zone is in material communication with the third zone via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), and wherein the third zone is in material communication with the outlet via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), and wherein one of the first or second zones is configured with the injector (Fig. 2) for adding a peroxide (Para. 12B; Para. 58; Para. 28), the process comprising the steps of: mixing in the second zone of the extruder an ethylenic polymer and a high-temperature decomposing peroxide at a temperature such that the half-life of the peroxide is equal to one minute (Para. 35) and for a sufficient period of time to melt the ethylenic polymer (Para. 58) and to modify the rheology of the melted ethylenic polymer to produce a rheology- modified, melted ethylenic polymer that is transferred to the third zone of the extruder (Para. 62); and adding via the side feeder of the third zone one or more additives to the rheology - modified, melted ethylenic polymer to produce the rheology-modified, additive- containing ethylenic polymer (Para. 116; Para. 144). However, Bergman does not teach the peroxide having half-life temperature for one and ten hours equal to or greater than 155°C and 135°C.
Yet in a similar field of endeavor, Chung teaches a process for making a modified additive containing ethylenic polymer comprising a step of mixing an ethylenic polymer and a high-temperature decomposing peroxide (Col. 26, lines 53 – 63) having half-life temperature for one hour greater than 155°C (Col. 27, lines 24 – 25). It would have been obvious to one of ordinary skill in the art to modify the invention of Bergman by substituting the peroxide taught by Bergman with a high temperature decomposing peroxide as taught by Chung. The simple substitution of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 2, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Bergman teaches the process comprising the further steps of feeding via the main feeder a solid form of a first ethylenic polymer (Para. 23 – 24) into the first zone of the continuously operated multi-zone extruder to place the first ethylenic polymer within the first zone of the continuously operated multi-zone extruder (Para. 53), melting and transporting the first ethylenic polymer within the extruder to produce the melted ethylenic polymer in the second zone of the extruder (Para. 55).
Regarding claim 3, Bergman in view of Chung teaches the invention disclosed in claim 2, as described above. Furthermore, Bergman teaches the polymer is a neat ethylenic polymer (Para. 21).  
Regarding claim 4, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above Furthermore, Bergman teaches the first zone of the extruder is configured with the injector for adding a peroxide into the first zone of the extruder (Para. 54), and the process comprising the further step of: feeding via the main feeder or through the injector of the first zone the peroxide into the first zone of the continuously operated multi-zone extruder for contacting with the first ethylenic polymer (Para. 54; Para. 12B).
Regarding claim 5, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Bergman teaches the process wherein a zone of the extruder is configured with the injector for adding a peroxide into said zone of the extruder (Para. 12B; Para. 58; Para. 28), and the process comprising the further step of adding, via the injector of said zone, the peroxide to the ethylenic polymer in the second zone of the extruder (Para. 12B; Para. 58; Para. 28).
Regarding claim 6, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Bergman teaches the process further comprising mixing the rheology- modified, melted ethylenic polymer and the one or more additives together to form the rheology- modified, additive-containing ethylenic polymer as a blend of the rheology-modified, melted ethylenic polymer and the one or more additives in the extruder (Para. 116), and extruding from the outlet of the extruder the blend of the rheology-modified, melted ethylenic polymer and the one or more additives to give an extruded form of the blend (Para. 129).
Regarding claim 7, Bergman in view of Chung teaches the invention disclosed in claim 2, as described above.  Furthermore, Bergman teaches the polymer comprises linear ethylene polymer macromolecules (Para. 21).  
Regarding claim 9, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Bergman teaches the high temperature decomposing peroxide is an alkyl peroxide (Para. 28).
Regarding claim 10, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Bergman teaches the further step of adding one or more decomposing peroxides (Para. 28).
Regarding claim 11, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Bergman teaches the additives added comprises an antioxidant (Para. 131).  
Regarding claims 18 and 19, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Chung discloses the high-temperature decomposing peroxide is 2,5-dimethyl-2,5-di(t-butylperoxyl)-hexane (Col. 27, lines 24 – 25).
Regarding claim 20, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. Furthermore, Bergman teaches pelletizing the additive containing ethylenic polymer (Para. 86 – 87). It would have been obvious to one of ordinary skill in the art to form the pellets with a white color since it has been held that a mere change in appearance, in the form of color, is generally recognized as being within the level of ordinary skill in art when the change in appearance is not significant to the function of the combination.
Regarding claim 22, Bergman teaches a one-unit operation, continuous extrusion process for making a rheology-modified, additive-containing ethylenic polymer in a continuously operated multi-zone extruder sequentially (Abstract) comprising a first zone (feed zone) configured with a main feeder for adding a polymer into the extruder (Para. 53), a second zone (melting zone), a third zone (mixing zone) configured with a side feeder (ref. #16) for adding one or more additives into the third zone of the extruder (Para. 116), and an outlet (die zone) for discharging material from the extruder (Para. 72), wherein the first zone is in material communication with the second zone via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), wherein the second zone is in material communication with the third zone via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), and wherein the third zone is in material communication with the outlet via 0, 1 or more intermediary zones disposed therebetween (Fig. 2), and wherein one of the first or second zones is configured with the injector (Fig. 2) for adding a peroxide (Para. 12B; Para. 58; Para. 28), the process comprising the steps of: mixing in the second zone of the extruder an ethylenic polymer and a high-temperature decomposing peroxide at a temperature such that the half-life of the peroxide is equal to one minute (Para. 35) and for a sufficient period of time to melt the ethylenic polymer (Para. 58) and to modify the rheology of the melted ethylenic polymer to produce a rheology- modified, melted ethylenic polymer that is transferred to the third zone of the extruder (Para. 62); and adding via the side feeder of the third zone one or more additives to the rheology - modified, melted ethylenic polymer to produce the rheology-modified, additive- containing ethylenic polymer (Para. 116; Para. 144). However, Bergman does not teach mixing the ethylenic polymer and high temperature decomposing peroxide at a temperature greater than 220°C. Yet in a similar field of endeavor, Chung teaches a process for making a modified additive containing ethylenic polymer comprising a step of mixing an ethylenic polymer and a high-temperature decomposing peroxide (Col. 26, lines 53 – 63) at a temperature greater than 220°C (Col. 27, line 10). It would have been obvious to one of ordinary skill in the art to modify the invention of Bergman by mixing the ethylenic polymer and peroxide at a temperature greater than 220°C, as taught by Chung. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman and Chung as applied to claims 1 and 6 above, and further in view of Fu (US 2015/0291823).
Regarding claim 12, Bergman in view of Chung teaches the invention disclosed in claim 1, as described above. However, these references do not teach the ethylene polymer comprising an insulation layer on a conductive core of a cable. 
Yet, in a similar field of endeavor Fu disclose polymeric compositions suitable for use as insulation materials in electrical applications (Abstract). This invention comprises a rheology modified, additive containing ethylenic polymer (Para. 9; Para. 17) comprising an insulation layer on a conductive core of a cable wherein the conductive core is surrounded by the insulation layer (Para. 7; Para. 9; Para. 40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Bergman and Chung, by modifying the process so the ethylene polymer comprises an insulation layer on a conductive core of a cable, as Fu shows this is a known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 13, Bergman anticipates the invention disclosed in claim 6, as described above. However, this reference does not teach curing the extruded form of a blend to give a crosslinked ethylenic polymer. Yet, Fu discloses that it is a known option in the art for an extruded bend to pass through a cure zone downstream of an extrusion die to aid in cross-linking the polymeric composition and thereby produce a cross-linked polymeric composition (Para. 42). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bergman and Fu, by curing the extruded form of a blend to give a crosslinked ethylenic polymer, as taught by Fu. One would be motivated to make this modification to prevent void formation (Para. 38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743